Citation Nr: 1629448	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for status-post lumbosacral strain with spondylosis, rated as 10 percent disabling prior to September 7, 2010, 40 percent disabling prior to July 26, 2013, and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The July 2013 rating decision reduced the rating for status-post lumbosacral strain with spondylosis from 40 percent to 20 percent; however, this rating reduction did not reduce the Veteran's compensation payments and, therefore, the provisions of 38 C.F.R. § 3.105(e) (2015) are not applicable.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).  Accordingly, the claim is treated as an increased rating claim and is characterized as such on the title page.

This appeal was previously remanded by the Board in January 2015 and December 2015.

The appeal previously included a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  That claim was granted in a February 2016 rating decision.  It is no longer on appeal.


FINDINGS OF FACT

1.  Prior to September 7, 2010, the Veteran's status-post lumbosacral strain with spondylosis resulted in forward flexion limited to no more than 80 degrees, to include on repetition.

2.  From September 7, 2010, the Veteran's status-post lumbosacral strain with spondylosis more nearly approximated forward flexion limited to no more than 10 degrees, to include on repetition.

3.  The Veteran's status-post lumbosacral strain with spondylosis results in associated radicular symptoms to the right and left lower extremities that are considered no more than mild in nature.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for status-post lumbosacral strain with spondylosis prior to September 7, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a disability rating of 40 percent, but no higher, for status-post lumbosacral strain with spondylosis from September 7, 2010 have been met.         38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for a disability rating in excess of 10 percent for sciatic nerve, right lower extremity associated with status-post lumbosacral strain with spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a disability rating in excess of 10 percent for sciatic nerve, left lower extremity associated with status-post lumbosacral strain with spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard November 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service and post-service medical records have been obtained.  The Veteran has not applied for and does not receive Social Security Disability Income (SSDI).

The Veteran was provided VA medical examinations in May 2011 and July 2013.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating

A.  Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran is service-connected for status-post lumbosacral strain with spondylosis, rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5237.  This DC indicates that his disability is rated by analogy, but it is not clear why.  The rating schedule clearly contains the Veteran's disability of lumbar strain, under DC 5237.  Alternatively, it could be rated based on its degenerative changes-the spondylosis-under DC 5242 or 5243.  Regardless, spine disabilities are generally rated under the same formula, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the cervical spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

There are several notes set out after the diagnostic criteria.  Note (1): associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Note (2): for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (3) in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Note (4): each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243.

Note (5) discusses ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

B.  Analysis

The Veteran seeks an increased rating for his status-post lumbosacral strain with spondylosis (low back disability).  The condition is rated as 10 percent disabling prior to September 7, 2010, 40 percent disabling prior to July 26, 2013, and 20 percent disabling thereafter.  The appeal period before the Board begins on September 7, 2009, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that a 10 percent rating is warranted prior to September 7, 2010 and a 40 percent rating is warranted thereafter.

The Veteran entered the appeal period with his low back disability rated at 10 percent.  He underwent a VA examination in June 2010.  He reported symptoms of constant low back pain and stiffness.  He reported radiating symptoms to the shoulders-though no diagnosis of upper extremity radiculopathy was provided.  He described his symptoms as waxing and waning in severity, with the waxing brought on by increased sitting, standing, and stooping.  Flare-ups were not reported.  On examination, forward flexion was to 80 degrees, extension was to 15 degrees, and lateral flexion and rotation were to 25 degrees bilaterally.  There was mild objective evidence of pain on forward flexion.  There was no further reduction of motion on repetitive testing.  No objective evidence of muscle spasm or weakness.  Gait was normal and there was no scoliosis.  The examiner noted that there was no additional functional loss due to pain, weakness, fatigue, or incoordination.  Radiographic testing showed mild degenerative changes.  The Veteran had no history of incapacitation or doctor-prescribed bed rest.

VA treatment records from this early portion of the appeal period were consistent with the June 2010 examination report.  The Board notes that they did not contain range of motion testing.  The Board also notes that the record during this time did not contain lay evidence alleging specific worsening of symptoms, such as decreased range of motion.  

Accordingly, the Board finds that for the period prior to September 7, 2010, the evidence of record shows that the Veteran's low back disability approximates forward flexion of the thoracolumbar spine limited to 80 degrees, corresponding to the criteria for a 10 percent rating pursuant to DC 5237.  A higher, 20 percent rating is not warranted for this period because the evidence does not show that thoracolumbar forward flexion is limited to 60 degrees or less, or that his combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or that muscle spasm or guarding result in abnormal gait or spinal contour.  In reaching this determination, the Board has considered the Veteran's pain and stiffness and its impact on functional loss, but the evidence of record did not show that these symptoms resulted in additional limitation of motion beyond that contemplated by his objective test results.  See Mitchell, 25 Vet. App. at 39-42; DeLuca, 8 Vet. App. at 202.  Accordingly, the Veteran's disability does not more nearly approximate a higher, 20 percent rating for this portion of the period on appeal.

On September 7, 2010, the Veteran filed a claim for an increased rating for his low back disability, and in May 2011 he underwent a VA examination to assess the disability's present severity.  During the examination, the Veteran reported that the disability manifests in pain, which flares-up in association with prolonged standing, bending, lifting or twisting activities.  He reported that if he maintains an active lifestyle the pain is tolerable.  He also reported that in the past year or so he began experiencing radicular symptoms in both lower extremities.  Objective testing showed forward flexion to 10 degrees, extension to 10 degrees, lateral flexion to 10 degrees bilaterally and lateral rotation was to 20 degrees bilaterally.  There was objective evidence of pain on movement.  Repetitive testing was not tolerated.  The examiner described the disability as a "condition of instability...[with] [w]eakness, fatigability and lack of endurance [] all contributing factors."  The examiner noted that there was no incoordination, however.  The examiner also noted that there was severe functional impairment associated with any activities of standing, bending, lifting, twisting, etc., but no approximations for resultant limitation of motion in excess of the objective testing results were provided.

Given these examination results, and the lack of contemporaneous evidence to the contrary, the Board finds that the Veteran's low back disability approximates forward flexion of the thoracolumbar spine limited to 10 degrees, corresponding to a 40 percent rating pursuant to DC 5237.  A higher, 50 degree rating is available where there is unfavorable ankylosis of the thoracolumbar spine; however, the evidence does not indicate that ankylosis is present.  The Board has considered the May 2011 examiner's belief that the Veteran's disability results in severe functional impairment, to include as due to pain, weakness, fatigue, and lack of endurance; however, there is no indication that these symptoms result in additional limitation of motion beyond that shown in objective testing.  See Mitchell, 25 Vet. App. at 39-42; DeLuca, 8 Vet. App. at 202.  Moreover, the Board notes that the Veteran, himself, reported to trying to maintain an active lifestyle but that he could no longer run; a statement that lends some support to the fact that the Veteran is mobile and that his disability does not approximate unfavorable ankylosis.  Accordingly, the Board finds that the criteria corresponding to a higher, 50 degree rating have not been met. 

It is not factually ascertainable that the Veteran's disability approximated a severity corresponding to a 40 percent rating pursuant to DC 5237 prior to the September 7, 2010 receipt of the claim.  Thus, a 40 percent rating is warranted from that date.  38 C.F.R. § 3.400(o).

The Veteran underwent another VA examination in July 2013.  The Veteran reported that the disability is manifested by muscle spasms, pain, and radicular symptoms in the lower extremities.  The Veteran does not experience flare-ups.  Objective testing showed that, on repetition, forward flexion was limited to 35 degrees, extension was limited to 15 degrees, and lateral flexion and rotation were limited to 30 degrees bilaterally.  There was no objective evidence of pain on motion.  There was no objective evidence of guarding or muscle spasms or tenderness or pain on palpation.  The examiner found that pain, weakness, fatigability, or incoordination did not cause additional limitation.

A review of the VA treatment records for this period is unremarkable.  No range of motion testing was done.  There are no lay statements by the Veteran indicating further reduction of motion.  Private treatment records, as well as the July 2013 examination report, show that the Veteran receives quarterly epidural steroid injections in his back.

When this evidence is viewed in the light most favorable to the Veteran, the Board find that there is a reasonable basis to conclude that the Veteran's low back disability continues to approximate the criteria corresponding to a 40 percent rating pursuant to DC 5237.  In reaching this conclusion, the Board acknowledges that the July 2013 objective testing produced forward flexion limited to 35 degrees.  This measurement corresponds to a 20 percent rating, and it is 5 degrees above the hurdle for a 40 percent rating.  However, the Board also acknowledges that the Veteran's disability waxes and wanes, and that this single examination that showed a slight improvement in the Veteran's range of motion testing is not necessarily representative of the Veteran's typical disability level.  See 38 C.F.R. §§ 3.102, 4.1-4.3.  Indeed, there are no contemporaneous treatment records that show a sustained improvement in the condition, and the Veteran does not believe that any improvement has occurred either.  Accordingly, reasonable doubt is resolved in favor of the Veteran; the continuation of a 40 percent rating pursuant to DC 5237 is warranted.  38 C.F.R. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

A higher, 50 percent rating is not warranted as there is no evidence of ankylosis.  The Board has already resolved reasonable doubt in the Veteran's favor to assign a 40 percent rating.  The evidence does not support a finding of more severity.  The Board has considered whether functional loss due to pain, weakness, fatigability, and incoordination may result in additional limitation of motion; however, the evidence does not support such a finding.  See Mitchell, 25 Vet. App. at 39-42; DeLuca, 8 Vet. App. at 202.  There is no more doubt to be resolved; a higher, 50 percent rating is not warranted.  38 C.F.R. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In summary, the Board has found that the Veteran's low back disability is to be rated as 10 percent disabling prior to September 7, 2010 and rated as 40 percent disabling thereafter.

In reaching these conclusions, the Board acknowledges that the Veteran's low back disability is manifested by degenerative changes, which would be considered IVDS; however, a higher rating is not warranted pursuant to the alternate rating schedule because the Veteran has not experienced any incapacitating episodes.

The Board also has considered the Veteran's radicular symptoms, which are service connected and rated as 10 percent disabling pursuant to DC 8520 and effective August 16, 2011.  See 38 C.F.R. § 4.71a, DC 5237 Note (1).  The Veteran complained of related symptoms to his private physician in April 2010 and an MRI was ordered.  The June 2010 MRI showed mild radiculopathy in the bilateral lower extremities.  The symptoms include shooting pain down the legs and also includes numbness, tingling, pins and needles, and coldness.  The Veteran has noticed more clumsiness and feeling weak during exercise.  The Veteran receives epidural steroid injections in his low back about every three months and these injections help relieve some of his symptoms.  The July 2013 VA examination report showed that the radiculopathy effects the sciatic nerve and that it is mild, bilaterally.  Accordingly, the Board finds that the Veteran's right and left lower extremity radiculopathy are mild, corresponding to 10 percent ratings pursuant to DC 8520.  38 C.F.R. § 4.124a.  These 10 percent ratings should be in effect from April 22, 2010, the date wherein the Veteran reported these symptoms to his private physician and an MRI was ordered.  A higher, 20 percent rating is warranted for moderate impairment of the sciatic nerve; however, the evidence tends to show that the severity of the Veteran's radiculopathy has been consistent throughout the appeal period.  The Veteran has not alleged that his radicular symptoms have worsened.  Accordingly, there is no further doubt to resolve, a higher, 20 percent rating is not warranted for either lower extremity.

The Board has also considered referral for an extraschedular rating.  38 C.F.R. § 3.321(b).  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran's low back disability symptoms and functional effects are considered by the schedular criteria.  See 38 C.F.R. § 4.71a; Mitchell, 25 Vet. App. at 39-42; DeLuca, 8 Vet. App. at 202.  The Board recognizes that the Veteran has asserted that the related pain makes it difficult to sit, sleep, work, exercise, eat, be with family, enjoy life, and have sex.  To the extent that some of these functional effects were not considered in the schedular evaluation, they would be considered extraschedular symptoms; however, the record does not indicate that they have resulted in marked interference with employment or frequent hospitalization.  Thus, the would not fulfill the second Thun element.  There is also no indication of aggregate symptoms or effects resulting from multiple service-connected disabilities.  Johnson, 762 F.3d at 1362.  Accordingly, the Board finds that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b).

The Board has considered whether entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) has been raised by the evidence of record.  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447 (2009).  To this end, the Veteran actually filed a claim for this benefit and was denied in the July 2013 rating decision, the same decision from which this appeal stems.  The denial was based, in part, on the findings of the July 2013 VA examiner, who determined that the Veteran's service-connected disabilities would preclude physical employment but they would not preclude sedentary employment.  Consistent with this determination, the record shows that, throughout the entire period on appeal, the Veteran has actually been either a student pursuing a graduate degree or gainfully employed as an occupational therapist.  Accordingly, the Board finds that the evidence does not support a claim for entitlement to a TDIU. 

ORDER

A disability rating in excess of 10 percent for status-post lumbosacral strain with spondylosis prior to September 7, 2010 is denied.

A disability rating of 40 percent, but no higher, for status-post lumbosacral strain with spondylosis from September 7, 2010, subject to the regulations pertaining to the payment of monetary benefits, is granted.

An evaluation in excess of 10 percent for sciatic nerve, right lower extremity associated with status-post lumbosacral strain with spondylosis is denied. 

An evaluation in excess of 10 percent for sciatic nerve, left lower extremity associated with status-post lumbosacral strain with spondylosis is denied. 




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


